PD-1505-1·
                  FILED IN                                                           COURT OF CRIMINAL APPEAL
         COURT OF CRIMINAL APPEALS                                                                   AUSTIN, TEXA
                April 21, 2015
                                                                                   Transmitted 4/21/2015 11: 13:50 Ar
                                                                                     Accepted 4/21/2015 11:18:38 Ar
                                                                                                      ABELACOST.
             ABELACOSTA,CLERK              Case No. PD-1505-14                                                 CLER
                             I

~~~~r·~~·-++-~~-----In--th_e_c_o_u_rt      __o_f_c_n_·m_i_n_a_lA
                                                              __p_p_ea_l_s_o_f_T_ex_a_s_______________


U(~\~'~~~~--------D_a_v_id__s_ch-1-itt_l_e_r_v_.T__h_e_s_ta_t_e_o_f_T_e_x_a_s_________________
                                          On Discretionary Review
                                       of Appeal No. 12-13-00269-CR
                                  in the Twelfth Court of Appeals of Texas
                                                  at Tyler


                            Motion for Leave to File an Appellant's Reply Brief


                 For the following reasons, David Schlittler (Appellant) requests leave to file

          an Appellant's Reply Brief

                 1. Upon a party's motion, this Court may permit the filing of additional

          briefs. Rule 70.4, Rules of Appellate Procedure. Generally, an appellant may file

          a reply brief addressing any matter in the appellee's responsive brief. Rule 38.3,

          Rules of Appellate Procedure. A computer-generated reply brief is limited to

          7,500 words. Rule 9.4(i)(2)(C), Rules of Appellate Procedure. And it must be

          filed within 20 days after the appellee's brief was filed. Rule 3 8. 6( c), Rules of _

          Appellate Procedure.

                 2. The Clerk of this Court notified Schlittler's attorney on Monday, April

          20, 2015, that the State had filed its responsive brief. (Schlittler's attorney
received the Clerk's notice at 6:02p.m.) Therefore, any reply brief would be due

no later than Monday, May 11, 2015. The Clerk also notified Schlittler's attorney

that this case set for submission (with oral argument) on Wednesday, May 20,

2015.

        3. Upon review of the State's brief, Schlittler believes that a reply is

warranted to address certain matters raised on pages 12 through 14, touching on

the family court's conservatorship order, and to further explicate his contention

that Section 38.111, Penal Code, constitutes an improper delegation of the State's

legislative power to a private party contrary to the State's argument set forth, for

example, on pages 18 and 22 through 23.

        4. Schlittler does not require the full 20 days as contemplated by Rule

38.6(c). Rather, he believesthat he can complete his legal research and draft and

file a reply briefby the end ofthis month, if not before.

        5. Schlittler' s request is not made for purposes of delay but for a thorough

and proper presentation of his arguments.

        6. For the foregoing reasons, Schlittler prays that this Court grant him leave

to file an Appellant's Reply Brief no later than April30, 2015.

                                         Respectfully submitted,

                                         State Counsel for Offenders
                                         Attorney for Appellant

                                         Is/ Kenneth Nash

                                            2
                                        Texas Bar No. 14811030
                                        P. 0. Box 4005
                                        Huntsville, TX 77342
                                        Telephone no. 936-437-5291
                                        Facsimile no. 936-437-5279
                                        E-mail address: Ken.Nash@tdcj.texas.gov

                             Certificate of Conference

        In compliance with Rule 10.1(5), Rules of Appellate Procedure 10.1(5), I

certify that I conferred with the State's attorney, Melinda Fletcher, on April 21,

2015, who does not oppose this motion.

                                        Is/ Kenneth Nash

                             Certificate of Compliance

       In compliance with Rule 9.4(i)(3), Rules of Appellate Procedure, I certify

that this computer-generated document complies with the typeface requirements of

Rule 9.4(e) and is comprised of313 words (excluding the items exempted in Rule

9.4(i)(1 )).

                                        Is/ Kenneth Nash

                                Certificate of Service

        In compliance with Rule 9.5(e), Rules of Appellate Procedure, I certify that

a copy of the foregoing Motion for Leave to File an Appellant's Reply B~ief was

served upon the State's attorney and upon the State Prosecuting Attorney noted

below by one or more of the following: certified mail (return receipt requested),

facsimile transfer, or electronic mail (e-mail), on April21, 2015.


                                           3
Melinda Fletcher
Special Prosecution Unit
P. 0. Box 1744
Amarillo, TX 79105
Facsimile no. 866-923-9253
E-mail address: mfletcher@sputexas.org ·

Lisa C. McMinn
State Prosecuting Attorney
P. 0. Box 13046
Austin, TX 78711
Facsimile no. 512-463-5724
E-mail address: information@spa.texas.gov ·

                                    Is/ Kenneth Nash




                                       4